O’Connell, J.,
dissenting. I do not agree with the holding of the majority pertaining to the nondisclosure of certain portions of the psychiatrist’s records. The credibility of the sexual assault victim was crucial to the state’s case because, as in many sexual assault cases, the victim was the only witness to the actual crime. In re Robert H., 199 Conn. 693, 707, 509 A.2d 475 (1986). Where, as here, the conviction depends largely upon the testimony of a particular witness, evidence affecting that witness’ credibility takes on a constitutional aspect because, if that witness is not *113believed, a reasonable doubt of guilt has been created. State v. Storlazzi, 191 Conn. 453, 462, 464 A.2d 829 (1983); State v. D'Ambrosio, 14 Conn. App. 309, 316, 541 A.2d 880 (1988).
I agree with the majority that “[wjhether and to what extent access to [psychiatrist’s] records should be granted to protect the defendant’s right of confrontation must be determined on a case by case basis.” State v. Storlazzi, supra, 459. The victim’s right to privacy in her psychiatric records must be balanced against the defendant’s right to defend himself. See Davis v. Alaska, 415 U.S. 308, 320, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974); State v. Hufford, 205 Conn. 386, 403, 533 A.2d 866 (1987); State v. Boutwell, 18 Conn. App. 273, 276, 558 A.2d 244 (1989). When these competing interests are weighed in this case, I feel the scales clearly tip in favor of the defendant.
During voir dire by the court; see State v. Pierson, 201 Conn. 211, 228, 514 A.2d 724 (1986); State v. Saraceno, 15 Conn. App. 222, 243-44, 545 A.2d 1116 (1988); the psychiatrist testified to the effect that the victim had discussed a fantasy with her that was not specifically sexual. Notwithstanding that the trial court had examined the psychiatrist’s record in camera and knew the nature of the fantasy, the trial court denied disclosure of the portion of the psychiatrist’s report referring to this fantasy and ordered the report sealed for our review on appeal.
An examination of this report discloses that the fantasy in question was a pregnancy fantasy. In view of the biological connection between sex and pregnancy, I find it difficult to grasp the rationale behind the trial court’s failure to classify this as a sexual fantasy. Our Supreme Court recognizes that a “ ‘[s]exual fantasy’ is a basis for ‘broad cross-examination’ of the complainant in sex cases.” State v. Ouellette, 190 Conn. 84, *114103, 459 A.2d 1005 (1983). I feel the pregnancy fantasy constituted a sexual fantasy and the defendant was entitled to its disclosure.
The court based its disclosure denial of the fantasy not only on the psychiatrist’s opinion that it was not of a sexual nature, but also because she did not know whether or not it existed on the date of the crime. In regard to this second ground of denial, the psychiatrist conceded that if it had existed at the time of the crime, it would definitely be relevant to the issue of whether the sexual activity at issue was consensual. Since the defendant was totally unaware of the existence of this fantasy, at any period of time, he was prevented from examining the victim to explore its possible existence at the time of the crime.
In addition, the undisclosed records also contained material pertaining to a suicide attempt by the victim as well as her lack- of truthfulness with her parents. It is my opinion that both of these matters as well as the pregnancy fantasy should have been disclosed to the defendant in order for him to exercise fully his right of cross examination. See State v. Storlazzi, supra, 459 and n.4; State v. Boutwell, supra; State v. Petterson, 17 Conn. App. 174, 180, 551 A.2d 763 (1988); State v. Saraeeno, supra, 245.
I conclude that the trial court should have ordered the disclosure of that portion of the psychiatrist’s records that indicated (1) that the victim had had a pregnancy fantasy, (2) that she had attempted suicide about a year before the crime, and (3) that conflicts with her parents involved her truthfulness with them. Failure to make these disclosures violated the defendant’s right to due process of law, his right to confront and cross-examine witnesses, his right of compulsory process, and his right to present a defense; U.S. Const., amends. V, VI, XIV; Davis v. Alaska, supra.
I would find error and remand the case for a new trial.